                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

GLADYS A. JONES,                                   )
                                                   )
                             Plaintiff,            )
                                                   )      JUDGMENT IN A CIVIL CASE
v.                                                 )      CASE NO. 7:18-cv-28-D
                                                   )
SOUTHEASTERN REGIONAL MEDICAL                      )
CENTER,                                            )
                                                   )
                             Defendant.            )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS Southeastern's
motion to dismiss [D.E. 19] and DISMISSES the complaint without prejudice.



This Judgment Filed and Entered on January 3, 2019, and Copies To:
Anitra Kathleen Brown                              (via CM/ECF electronic notification)
Benton Louis Toups                                 (via CM/ECF electronic notification)
Elizabeth C. King                                  (via CM/ECF electronic notification)




DATE:                                              PETER A. MOORE, JR., CLERK
January 3, 2019                                    (By) /s/ Nicole Sellers
                                                    Deputy Clerk
